DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a display control section” and “a receiving section” in claim 1, and “a conversion section” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farup et al. ("Interactive color gamut mapping," International Printing and Graphics Arts Conference, 2002) in view of Shimbaru (US 2008/0297818).
Regarding claim 1, Farup teaches/suggests: An image processing apparatus (Farup Fig. 1: “Screen-shot showing ICC3D at work in a Windows environment.”) comprising: 
a display control section that causes a display device to display an image indicating a state in which a figure indicating a color gamut, and one or more axes each indicating a feature amount of a color are viewed in an identical three-dimensional color space from a predetermined viewpoint (Farup §4 ¶3: “The color data can then be displayed in different ways in various 3D color spaces;” §4.1 ¶2: “In addition, several predefined views such as straight from above or along the a* axis with L* directed upwards, can be chosen by means of push buttons.”); and 
a receiving section that receives an instruction issued by a user, wherein the display control section changes, in accordance with the instruction, the image upon changing the viewpoint (Farup §4.1 ¶2: “In the chosen 3D color space, the user can rotate and zoom using the mouse.”).
Farup does not teach/suggest a dot indicating a designated color. Shimbaru, however, teaches/suggests a dot indicating a designated color (Shimbaru [0036]: “The color gamut calculation unit 8 generates and stores, using the convex Hull method, gamut shell information based on a color distribution of a group of the calorimetric values. FIG. 4 illustrates an example of color distribution information.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the UI of Farup to display the color distribution as taught/suggested by Shimbaru for visualization.

Regarding claim 2, Farup as modified by Shimbaru teaches/suggests: The image processing apparatus according to claim 1, wherein the one or more axes include an axis indicating brightness (Farup §4.3.1 ¶1: “…moving along the L* axis (brightness).”).

Regarding claim 5, Farup as modified by Shimbaru teaches/suggests: The image processing apparatus according to claim 1, further comprising a conversion section that converts designated-color information related to the designated color from coordinate values of an RGB color space or a CMYK color space into coordinate values of the L*a*b* color space by using an ICC profile having the color gamut (Farup §4.1 ¶1: “So far, the sRGB, CIEXYZ, and CIELAB color spaces have been implemented using the well-known analytical transformations;” §4 ¶3: “The basic functionality of the software is the ability to read color data ... as extracted by the gamut tag of an ICC profile.” [The claimed conversion section is an inherent and/or implicit feature of the transformations. In addition, such feature would have been well known to go from one color space to another (Official Notice).]), wherein the display control section causes the display device to display the image by using the information converted by the conversion section (Farup §4.1 ¶2: “The image colors can be visualized using either parallel or perspective rendering in one of the sRGB, CIEXYZ or CIELAB color spaces.”).

Regarding claim 11, Farup as modified by Shimbaru teaches/suggests: The image processing apparatus according to claim 1, wherein the display control section enlarges or reduces the figure in accordance with the instruction (Farup §4.1 ¶2: “In the chosen 3D color space, the user can rotate and zoom using the mouse.”). Zooming meets the limitation “enlarges or reduces the figure.”

Regarding claim 12, Farup as modified by Shimbaru teaches/suggests: The image processing apparatus according to claim 1, wherein the color space is the L*a*b* color space (Farup §4.1 ¶2: “In addition, several predefined views such as straight from above or along the a* axis with L* directed upwards, can be chosen by means of push buttons.”).

Claim 13 recites limitations similar in scope to those of claim 1 and is/are rejected for the same reason(s).

Claim 14 recites limitations similar in scope to those of claim 1 and is/are rejected for the same reason(s). Farup as modified by Shimbaru further teaches/suggests a non-transitory computer-readable storage medium storing an image processing program (Farup Fig. 1: “Screen-shot showing ICC3D at work in a Windows environment.”).

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farup et al. ("Interactive color gamut mapping," International Printing and Graphics Arts Conference, 2002) in view of Shimbaru (US 2008/0297818) as applied to claim 1 above, and further in view of Guyler ("Visualization of expanded printing gamuts using 3-dimensional convex hulls," American Ink Maker 79.9 (2001): 36-41).
Regarding claim 3, Farup as modified by Shimbaru teaches/suggests: The image processing apparatus according to claim 1, wherein the one or more axes include an axis indicating a hue (Farup Fig. 1: the illustrated L*a*b* axes). Farup as modified by Shimbaru does not teach/suggest the image indicates the axis in a color corresponding to the hue indicated by the axis. Guyler, however, teaches/suggests the image indicates the axis in a color corresponding to the hue indicated by the axis (Guyler Fig. 2: the illustrated L*a*b* axes in their respective colors). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the axes of Farup as modified by Shimbaru to be displayed in their respective colors as taught/suggested by Guyler for visualization.

Regarding claim 4, Farup as modified by Shimbaru teaches/suggests: The image processing apparatus according to claim 1, wherein the one or more axes include a first axis, a second axis, and a third axis, the first axis is an axis indicating a hue, the second axis is an axis indicating a hue which differs from the hue of the first axis, the third axis is an axis indicating brightness (Farup Fig. 1: the illustrated L*a*b* axes). Farup as modified by Shimbaru does not teach/suggest the image indicates the first axis in a color corresponding to the hue indicated by the first axis and indicates the second axis in a color corresponding to the hue indicated by the second axis. Guyler, however, teaches/suggests the image indicates the first axis in a color corresponding to the hue indicated by the first axis and indicates the second axis in a color corresponding to the hue indicated by the second axis (Guyler Fig. 2: the illustrated L*a*b* axes in their respective colors). The same rationale to combine as set forth in the rejection of claim 3 above is incorporated herein.

Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farup et al. ("Interactive color gamut mapping," International Printing and Graphics Arts Conference, 2002) in view of Shimbaru (US 2008/0297818) as applied to claim 1 above, and further in view of DiSalvo (US 2012/0271748).
Regarding claim 6, Farup as modified by Shimbaru does not teach/suggest: The image processing apparatus according to claim 1, wherein the display control section changes a background color of the image in accordance with the instruction. DiSalvo, however, teaches/suggests changes a background color of the image in accordance with the instruction (DiSalvo [0496]: “Select the ‘Panel Background’ option to change the panel background color.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the UI of Farup as modified by Shimbaru to change its background color as taught/suggested by DiSalvo for user configuration.

Regarding claim 9, Farup as modified by Shimbaru does not teach/suggest: The image processing apparatus according to claim 1, wherein the display control section changes a color of the figure in accordance with the instruction. DiSalvo, however, teaches/suggests changes a color of the figure in accordance with the instruction (DiSalvo [0496]: “Select the ‘Foreground’ option to change the text color. Select the ‘Grid Color’ option to change the grid color.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the figure of Farup as modified by Shimbaru to change color as taught/suggested by DiSalvo for user configuration.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farup et al. ("Interactive color gamut mapping," International Printing and Graphics Arts Conference, 2002) in view of Shimbaru (US 2008/0297818) as applied to claim 1 above, and further in view of Beverina et al. (US 2001/0027389).
Regarding claim 7, Farup as modified by Shimbaru teaches/suggests a wire-frame model (Farup §2.1 ¶3: “Following the increase in computing power, quasi-realistic perspective renderings of color gamuts represented as colored solids, wireframe outlines, or combinations of both, have become common.”). Farup as modified by Shimbaru does not teach/suggest: The image processing apparatus according to claim 1, wherein the display control section switches, in accordance with the instruction, between displaying and not displaying the figure as a wire-frame model. Beverina, in view of Farup, teaches/suggests switches, in accordance with the instruction, between displaying and not displaying the figure as a wire-frame model (Farup §2.1 ¶3: “Following the increase in computing power, quasi-realistic perspective renderings of color gamuts represented as colored solids, wireframe outlines, or combinations of both, have become common;” Beverina [0331]: “It also interacts with the camera model to change the view upon user request, as well as makes calls to the rendering engine itself to change display modes (switch to wire-frame mode, map textures differently, et cetera).”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the figure of Farup as modified by Shimbaru to be displayed as a colored solid or a wireframe outline as taught/suggested by Beverina to change display modes.

Regarding claim 8, Farup as modified by Shimbaru teaches/suggests a surface model (Farup §2.1 ¶3: “Following the increase in computing power, quasi-realistic perspective renderings of color gamuts represented as colored solids, wireframe outlines, or combinations of both, have become common.”). Farup as modified by Shimbaru does not teach/suggest: The image processing apparatus according to claim 1, wherein the display control section switches, in accordance with the instruction, between displaying and not displaying the figure as a surface model. Beverina, in view of Farup, teaches/suggests switches, in accordance with the instruction, between displaying and not displaying the figure as a surface model (Farup §2.1 ¶3: “Following the increase in computing power, quasi-realistic perspective renderings of color gamuts represented as colored solids, wireframe outlines, or combinations of both, have become common;” Beverina [0331]: “It also interacts with the camera model to change the view upon user request, as well as makes calls to the rendering engine itself to change display modes (switch to wire-frame mode, map textures differently, et cetera).”). The same rationale to combine as set forth in the rejection of claim 7 above is incorporated herein.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farup et al. ("Interactive color gamut mapping," International Printing and Graphics Arts Conference, 2002) in view of Shimbaru (US 2008/0297818) as applied to claim 1 above, and further in view of Triverio (US 2021/0349612).
Regarding claim 10, Farup as modified by Shimbaru does not teach/suggest: The image processing apparatus according to claim 1, wherein the display control section emphatically displays, in accordance with the instruction, the dot selected by the user compared with a case in which the dot is not selected. Triverio, however, teaches/suggests emphatically displays, in accordance with the instruction, the dot selected by the user compared with a case in which the dot is not selected (Triverio [0288]: “In some embodiments, the characteristic indication element includes an indicator of the currently selected characteristic (e.g., a larger colored circle; highlighting of a selected dot or a position in a range of colors).”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify a dot of Farup as modified by Shimbaru to be larger as taught/suggested by Triverio to indicate it being currently selected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6480299 – 3D color gamut
US 2016/0156812 – 3D color gamut
US 2017/0346992 – 3D color gamut
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611